Citation Nr: 0301473	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a bilateral shoulder disability due to 
treatment of a seizure disorder by the VA in August 1994.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for aggravation of Parkinson's disease due to VA 
treatment in February 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA RO which 
denied a claim for compensation under 38 U.S.C.A. § 1151 
for a bilateral shoulder disability claimed as due to 
aggravation of a seizure disorder following VA treatment 
in August 1994 and for aggravation of Parkinson's disease 
due to VA treatment in February 2000.  The veteran was 
scheduled for a Board hearing in but he failed to appear.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2.  VA stopped the veteran's seizure medication as part of 
his treatment after he had been seizure free for a number 
of years.  This was held to be medically indicated.  He 
had a seizure which resulted in bilateral shoulder 
injuries.

3.  There is a VA medical opinion that the bilateral 
shoulder injuries due to a seizure were not foreseeable.

4.  The veteran was given Reglan by the VA although it was 
contraindicated or should not be given to persons with 
Parkinson's Disease or a seizure disorder.

5.  The use of Reglan appears to have caused an increase 
in Parkinson's symptoms.





CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a bilateral shoulder disability due to treatment of a 
seizure disorder by the VA are met.  38 U.S.C.A. §§ 1151, 
5100 et. seq. (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 and 3.358 (2002).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for aggravation of Parkinson's disease claimed to be due 
to VA medical treatment, are met.  38 U.S.C.A. §§ 1151, 
5100 et. seq. (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 and 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decisions and statements of the case, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the 2002 statement of the case.  
He has not identified any additional, relevant evidence 
that has not been requested or obtained.  As it appears 
that all pertinent evidence has been obtained, even 
without specific notice as to which party will get which 
evidence, the Board finds that the claims are ready to be 
reviewed on the merits.  See VCAA; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In view of the action below, no 
further development is needed.

The veteran claims compensation under 38 U.S.C.A. § 1151 
for a bilateral shoulder disability as a result of 
aggravation of a seizure disorder claimed as due to VA 
treatment.  Specifically, the veteran asserts that a VA 
treatment provider advised him to discontinue the anti-
seizure medication, Tegretol in August 1994.  He 
subsequently suffered a seizure and fractured both of his 
shoulders.  The veteran also claims that he is entitled to 
compensation pursuant to 38 U.S.C.A. § 1151 for 
aggravation of Parkinson's disease due to VA treatment.  
He states that in February 2000 he was prescribed Reglan 
by the VA to treat a hiatal hernia.  He asserts that his 
Parkinson's disease was aggravated by the medication.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version and essentially 
requires that compensation under 38 U.S.C.A. § 1151 may be 
paid only if additional disability is the result of fault 
on the part of the VA in providing treatment or by an 
event which was not reasonably foreseeable.  This revised 
law is effective with respect to claims filed on or after 
October 1, 1997.  The veteran's claims for compensation 
under 38 U.S.C.A. § 1151 were filed after the recent 
version of the law on this benefit came into effect, and 
thus the claims are governed by the current version of the 
law.  VAOPGCPREC 40-97.  

More specifically, the current version of the law 
provides, in pertinent part, that compensation shall be 
awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability under the law if it is 
not the result of the veteran's own willful misconduct and 
the disability was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate 
cause of the disability was: 1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2002).  

An August 1994 VA psychiatric record reflects that the 
veteran was seen for depression.  A history of Parkinson's 
disease was noted.  A history of a seizure disorder was 
also noted and the role of organicity could not be ruled 
out.  

An August 1994 VA electroencephalography (EEG) report 
noted that the veteran had a history of generalized 
convulsive disorder.  It was noted that he was on Tegretol 
but had been seizure-free for the past 13 years.  EEG was 
ordered to help discontinue anticonvulsant medication.  
The diagnostic impression was abnormal EEG due to 
background slowing and frequent bursts of generalized 
slowing intermixed with possible sharp waves with 
epileptiform potential.  

An August 1994 VA neurology consultation report reflects 
that the veteran had symptoms of stiffness, slow movements 
and decreased memory.  A history of seizures was reported.  
It was noted that the veteran had a total of six seizures 
previously, the last one 13 years prior.  The diagnosis 
was Parkinson's disease, stage 2, most likely idiopathic; 
history of seizures, and coronary artery disease.  The 
examiner recommended that the veteran discontinue the use 
of Tegretol and return to the clinic in three months.  

A December 1994 VA medical record reflects that the 
veteran was seen with complaints of headache and increased 
blood pressure readings.  A history of Parkinson's disease 
was noted.  On neurological examination, a slight increase 
in rigidity and slight general hyperreflexia was shown.  
The veteran was able to ambulate well.  A slight speech 
difficulty was shown.  It was noted that the veteran had 
been off of Tegretol for four months.  The diagnoses 
included resolved headache, Parkinson's disease, seizure 
disorder and hiatal hernia.  A December 1994 VA radiology 
report reflected a diagnostic impression of normal CT scan 
of the head.  

Private hospital records dated from February 1995 to March 
1995 show that the veteran was admitted after sustaining 
injuries to both shoulders after a fall from an apparent 
seizure.  The veteran was initially unable to communicate 
for about 15 to 20 minutes after the episode.  It was 
noted that the veteran had a history of a seizure disorder 
but was seizure free for 13 years and was thus, taken off 
of his anti-seizure medications by a VA neurologist in 
August 1994.  A CT scan of the shoulders reflected 
bilateral comminuted compressed fractures with impaction 
involving the humeral heads.  The veteran underwent left 
and right shoulder hemiarthroplasties.  A February 1995 
EEG report was abnormal with findings suggesting a mild to 
moderate diffuse encephalopathy consistent with post ictal 
change.  

A November 1999 neurology clinic record shows that the 
veteran had no specific complaints.  It was noted that his 
Parkinson's disease was fluctuant with some good days 
alternating with days of stiffness.  His wife described 
occasional hallucinations.  On physical examination, the 
veteran was bradykinetic.  The diagnostic impression was 
Parkinson's disease, fairly stable with no significant 
deterioration since last visit.  

A February 2000 VA neurology record shows that the veteran 
was  stable with deterioration in his Parkinson's disease.  
It was noted that Reglan was prescribed for his hiatal 
hernia.  

Private hospital records dated in March 2000 show that the 
veteran was seen with complaints of extreme weakness, 
shaking of the legs and inability to walk.  He was 
admitted with the diagnosis of worsening of Parkinson's 
disease.  Other diagnoses included seizure disorder and 
status post total bilateral shoulder replacement secondary 
to fracture.  Confusion and delirium due to multifactoral 
etiology was also shown.  During his hospital stay, Reglan 
was discontinued as well as Ativan and Zyprexa.  He was 
given Haldol on an as needed basis.  It was note that the 
veteran's Parkinson's disease had been getting worse in 
the past several months to a year.  A March 2000 EEG study 
was abnormal due to a diffuse encephalopathy and a focus 
of seizure activity situated in the left mid-temporal 
lobe.  A neurology consultation report includes a 
diagnostic impression of Parkinson's disease with on/off 
phenomenon aggravated by Reglan.  A seizure disorder was 
also noted.  It was recommended that the veteran avoid 
Reglan.  

A March 2000 VA medical record shows that the veteran was 
admitted to a private hospital following a period of 
inability to move his lower legs.  A history of 
parkinsonism, bilateral shoulder fractures following 
seizure, confusion, and delirium were noted.  

A VA medical record of telephone contact dated in April 
2000 reflects that the veteran reported developing 
hallucinations and changes in his mental status after 
taking Reglan for two days.  It was noted that Reglan and 
trihexyphenidyl were discontinued and veteran began to 
experience a gradual improvement.  It was noted that 
awareness of drug interaction with anti-dopaminergic 
action and Parkinsonism medication in the veteran should 
be noted.  

An April 2000 VA medical record shows that the veteran 
reported that after taking the drug, Reglan, he began 
experiencing weakness of the lower extremities, confusion, 
and hallucinations.  He indicated that he was hospitalized 
for 13 days and diagnosed as drug interaction with Reglan, 
Dopamine, and trihexyphenidyl.  It was noted that the 
veteran felt improvement after discontinuing the 
medications.  

A May 2000 VA medical record notes the veteran's history 
of Parkinson's disease.  Physical examination revealed 
moderate weakness and marked rigidity of the four limbs.  
The veteran could stand and take a few steps with 
difficulty and limited balance.  His cognition appeared to 
be impaired.  The diagnostic impression was severe 
Parkinsonism with impaired mobility and reduced cognition.  

A June 2000 VA medical record reflects that the veteran 
was feeling better and stronger.  It was noted that the 
veteran had no seizure problem for 15 years, except for 
the single episode in 1995 when his seizure medication was 
discontinued.  He reported no seizures since resuming his 
medication.  

A February 2001 VA radiology report notes that X-rays 
studies of the veteran's shoulders revealed status post 
shoulder replacement procedures with degenerative changes.  

In a lay statement dated in April 2001, the veteran's wife 
said that she felt that her husband should not have been 
taken off of Tegretol.  She stated that after 15 years of 
being seizure-free, he had a seizure after discontinuing 
Tegretol for 5 months.  She also indicated that that the 
veteran should not have been prescribed Reglan due to his 
Parkinson's disease.  She stated that she noticed a change 
in him within days of taking the medication.  She related 
that his symptoms included helplessness, inability to walk 
and hallucinations.  

In April 2001, the veteran submitted copies of medical 
information from the Internet pertaining to the drug 
metoclopramide, whose brand name is Reglan.  The medical 
information essentially indicated that metoclopramide 
should not be taken by individuals with epilepsy or 
another seizure disorder.  It was also noted that patients 
should inform their physicians before taking the 
medication if they had Parkinson's disease.  Side effects 
of the medication were noted to include severe muscle 
stiffness or tremors, muscle spasms, and twitching in the 
face or body.  

On VA joints examination in October 2001, the veteran 
reported a history of an injury to both shoulders when it 
was thought that he suffered a seizure.  It was noted that 
he underwent left and right shoulder hemi-arthroplasties 
following the injury.  The diagnoses included residual 
fracture, dislocation, right shoulder, status post right 
shoulder hemiarthroplasty with severe limitation of motion 
and status post left shoulder hemiarthroplasty for left 
shoulder fracture, dislocation, with residuals limitation 
of motion.  

On VA neurology examination in October 2001, it was noted 
that medical records, the veteran's claims file were 
reviewed.  A history of seizure disorder and Parkinson's 
disease were noted.  The veteran indicated that his 
seizures began at age 50; however, the etiology of the 
seizures was unclear.  The veteran's spouse noted that he 
only had seizures at night, usually consisting of a 
generalized convulsion, after which he has little 
recognition of the event.  There was no history of warning 
prior to the seizure.  It was noted that the veteran was 
initially treated with Dilantin as an anti-convulsive and 
was later switched to Tegretol.  Beginning in 1980, the 
veteran was seizure free for approximately 15 years.  Due 
to the fact that he was seizure free for so long, his 
Tegretol was discontinued.  The veteran had a generalized 
convulsion in 1995, apparently at night, fell out of a 
chair and fractured both shoulders.  The Tegretol was 
restarted and the veteran was seizure free since that 
time.  It was also noted that the veteran had been 
diagnosed with Parkinsonism since August 1994 when his 
neurologist noted a slow gait.  He was started on anti-
Parkinson's therapy, including Sinemet.  His symptoms 
included stiffness with difficulty walking.  No history of 
significant shaking was reported.  In March 2000, the 
veteran was admitted to the hospital due to increased 
difficulty with ambulation.  It was noted that his 
Parkinson's had gotten worse.  At that time, the veteran 
was taking Reglan for gastroenterologic complaints.  It 
was felt that the Reglan was making his symptoms worse and 
the medicine was discontinued.  The veteran's wife 
reported that his Parkinson's symptoms continued to worsen 
over the past few years.  She noted that his confusion and 
dementia symptoms were now predominant.  Neurological 
examination noted that the veteran was alert and oriented.  
His speech was moderately dysarthric with a Parkinsonian 
speech pattern.  No overt dementia was noted on 
examination.  A moderate degree of facial hypominia ws 
noted.  He had moderate axial and neck stiffness and 
rigidity.  He was very severely bradykinetic.  Rigidity in 
the wrists, arms and both lower extremities was noted.  
Balance testing revealed that he was moderately unstable 
with eyes closed immediately.  The diagnostic impression 
was seizure disorder, etiology uncertain, stable at 
present and advanced Parkinson's disease.  The examiner 
indicated that in view of the history of relatively stable 
seizures for 15 years, it was medically reasonable to 
discontinue the veteran's Tegretol at that time.  The 
examiner concluded that the seizure event, which resulted 
in the bilateral shoulder injury, was not reasonably 
foreseeable, based on medical judgment.  The examiner 
related that the veteran has chronic and severe 
Parkinson's disease, as documented in his medical records.  
It was noted that Reglan can aggravate the symptoms of 
Parkinson's but was not solely responsible for the 
worsening of the veteran's Parkinson's symptoms which were 
felt to be due to the natural progression of the disorder.  

As noted above, in order to be awarded compensation under 
38 U.S.C.A. § 1151 (in effect since October 1, 1997), the 
evidence must demonstrate not only actual causation (that 
the disability was actually caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran by VA), but the evidence also must demonstrate 
that the VA hospital care, medical or surgical treatment, 
or examination proximately caused the additional 
disability.  

Regarding the claim for bilateral shoulder impairment, it 
is noted that this clearly is additional disability.  The 
record does contain medical evidence that it was 
appropriate to stop taking the medication.  The examiner, 
however, went on to say that the seizure with the 
bilateral shoulder injury was not "reasonably foreseeable" 
based on medical judgment.  Based on this opinion, there 
is a basis for awarding benefits under section 1151.  The 
VA treatment, while not negligent, did produce an outcome 
that was not reasonably foreseeable.  Thus, a basis for a 
grant under the current law is established for bilateral 
shoulder impairment.

Likewise, there appears to be a basis for granting 
benefits under section 1151 for aggravation of the 
Parkinson's disease.  The veteran was known by the VA to 
have Parkinson's disease and a seizure disorder.  
Information on file is to the effect that the use of 
Reglan is at least contraindicated, if not forbidden from 
use in individuals with such impairment.  Thus, it would 
appear to be an error in judgment to have prescribed this 
medication to this veteran.  Further there is evidence 
that his Parkinson's that had been reasonably stable was 
aggravated by the use of Reglan.  There is medical opinion 
that the medication caused some aggravation, but that some 
of it may have been due to natural progress.  This does 
not alter the conclusion that there was some aggravation 
of the Parkinson's by the use of medication that was 
contraindicated.



ORDER

Compensation under 38 U.S.C.A. § 1151 for advancement of 
Parkinson's' disease as a result of VA treatment is 
granted.  

Compensation under 38 U.S.C.A. § 1151 for a bilateral 
shoulder disability claimed as due to VA treatment of a 
seizure disorder, is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

